

117 HR 3747 IH: Securing American Research from Cyber Theft Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3747IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Babin introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo provide for a pilot project for a nationwide network of secure computing enclaves for federally funded research in universities, and for other purposes.1.Short titleThis Act may be cited as the Securing American Research from Cyber Theft Act.2.PurposeThe purposes of this Act are to help institutions of higher education protect federally funded research from cyber theft and interference by—(1)directing the Networking and Information Technology Research and Development Program to provide for support and guidance on improving the security of academic computing and networking systems that process, store, and transmit federally funded research; and(2)establishing a pilot program to support regional secure computing enclaves for academia to provide researchers with secure data storage and adequately protect Federal Government data.3.Networking and information technology research and development updateSection 101(a)(1) of the High-Performance Computing Act of 1991 (15 U.S.C. 5511) is amended—(1)by inserting after subparagraph (I) the following:(J)provide for improving the security, reliability, and resiliency of computing and networking systems used by institutions of higher education and other nonprofit research institutions for the processing, storage and transmission of sensitive federally funded research and associated data;; and(2)by redesignating subparagraphs (J) through (O) as subparagraphs (K) through (P), respectively.4.Computing Enclave Pilot Program(a)In generalThe Director of the National Science Foundation, in consultation with the Director of the National Institute of Standards and Technology and the Secretary of Energy, shall award grants to establish a pilot program to ensure the security of federally-supported research data and to assist regional institutions of higher education and their researchers in compliance with regulations regarding the safeguarding of sensitive information and other relevant regulations and Federal guidelines.(b)StructureIn carrying out the pilot program established pursuant to subsection (a), the Director shall select three institutions of higher education from among institutions classified under the Indiana University Center for Postsecondary Research Carnegie Classification as a doctorate-granting university with a very high level of research activity, and with a history of working with secure information for the development, installation, maintenance, or sustainment of secure computing enclaves.(c)Regionalization(1)In generalIn selecting universities pursuant to subsection (b), the Director shall give preference to institutions of higher education with the capability of serving other regional universities.(2)Geographic dispersalThe enclaves should be geographically dispersed to better meet the needs of regional interests.(d)Program elementsThe Director shall work with institutions of higher education selected pursuant to subsection (b) to—(1)develop an approved design blueprint for compliance with Federal data protection protocols;(2)develop a comprehensive and confidential list, or a bill of materials, of each binary component of the software, firmware, or product that is required to deploy additional secure computing enclaves;(3)develop templates for all policies and procedures required to operate the secure computing enclave in a research setting;(4)develop a system security plan template; and(5)develop a process for managing a plan of action and milestones for the secure computing enclave.(e)DurationSubject to other availability of appropriations, the pilot program established pursuant to subsection (a) shall operate for not less than 3 years.(f)Report(1)In generalThe Director of the National Science Foundation shall report to Congress not later than 6 months after the completion of the pilot program under subsection (a).(2)ContentsThe report required under paragraph (1) shall include—(A)an assessment of the pilot program under subsection (a), including an assessment of the security benefits provided by such secure computing enclaves;(B)recommendations related to the value of expanding the network of secure computing enclaves; and(C)recommendations on the efficacy of the use of secure computing enclaves by other Federal agencies in a broader effort to expand security of Federal research.(g)Authorization of appropriationsThere is authorized to be appropriated to the Director, $38,000,000 for fiscal years 2022 through 2024, to carry out the activities outlined in this section.5.DefinitionsIn this Act:(1)DirectorThe term Director means the Director of the National Science Foundation.(2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).